Chadwick, J.
(concurring)-—I am not prepared to admit, as suggested in the dissenting opinion, that “the law and equities of this case have been settled by the great weight of authority,” in favor of the respondents. There are some cases holding that picketing, so long as it does not partake of the character of an active intimidation by word or force of arms, is lawful, but the trend of all modem authority is to the contrary. For, from the very nature of things, a court cannot say to men nursing grievances that thus far thou shalt go with the law in thine own hands and no further. To so hold makes the law as weak as human nature is when acting under the passion of numbers, whereas it should be fixed in its principles without compromise as to degree when applied to a like state of facts. No court can lay down a rule fixing a boundary where the right ends and wrong begins, when the facts are not in being and acts are prospective and within the keeping of men who are acting upon their own judgment of the limit of their authority, albeit they are nominally moving under an order of the court.
The Jensen case settles this controversy; but, if it were not so, there is sufficient authority to be found in Jones v. Leslie, 61 Wash. 107, 112 Pac. 81, Ann. Cas. 1912B 1158, 48 L. R. A. (N. S.) 893. In that case we have the same case presented from the side of the employee. We held that an employer who had discharged a workman could not blacklist his employee. When an employer assumes to take the law in his own hands and to say to the employing world that the one whom he has discharged has offended in some way against him and for that reason alone should not be employed by others, his act is declared to be violative of the “sense of right and justice.” The court, speaking through Judge Dunbar, whose *296broad conception of the rights of men was never questioned, said:
“This presents a case here which is purely a question of law. It would be well to remember, in the beginning, that it is fundamental that a man has a right to be protected in his property. This was the doctrine of the common law; is, and always has been, the law in every civilized nation. It is, of necessity, one of the fundamental principles of government, the protection of property being largely one of the objects of government. For the protection of life, liberty, and property, men have yielded up their natural rights and established governments. Is, then, the right of employment in a laboring man property ? That it is, we think cannot be questioned. The property of the capitalist is his gold and silver, his bonds, credit, etc., for in these he deals and makes his living. For the same reason, the property of the merchant is his goods. And every man’s trade or profession is his property, because it is his means of livelihood; because, through its agency, he maintains himself and family, and is enabled to add his share towards the expenses of maintaining the government. Can it be said, with any degree of sense or justice, that the property which a man has in his labor, which is the foundation of all property and which is the only capital of so large a majority of the citizens of our country, is not property; or, at least, not that character of property which can demand the boon of protection from the government? We think not. To destroy this property, or to prevent one from contracting it or exchanging it for the necessities of life, is not only an invasion of a private right, but is an injury to the public, for it tends to produce pauperism and crime. This relief has been granted to employers in many forms. Workmen have been enjoined from collecting about the employer’s place of business for the purpose of ridiculing his employees with a view of causing them to stop work; and many other demonstrations of the same character and purpose have been enjoined, of course, on the theory that it was an unlawful act. To deny the same relief to the employee under similar circumstances would be a reproach to the law. . . .
“It is an excellent rule of action to refrain from interference with the affairs of others, and especially if the motive actuating such interference is to work injury to others.”
*297That statement of the law is enough to close this controversy.
Picketing is notice to the world that organized labor has blacklisted an employer.
If it be wrong for the employer to take from the one who labors his capital, which is his right to offer his services in the market for labor, it is equally as wrong for the laborer acting either individually or collectively, whether by peaceful or violent methods (for experience teaches us that either way invites breaches of the peace), to take from the employer the right to pursue his business unrestrained, so long as he does not violate the law of the land. The gist of the case does not lie in the manner in which either side proceeds to redress its wrongs, but the test is to be found in answer to the question, whether, under any set of circumstances, a court of equity should affirm the ex parte judgment of a person or body of men acting extra-judicially, and put in his hand, or their hands, whether employer or employee, a roving commission to go out and redress a wrong, either real or fancied, in their own way.
Barring a few of the cases referred to in the minority opinion, I know of no instances in the history of jurisprudence where it has ever been contended that a man, whoever and whatever he may be, could be harassed at the will of another whose sole right to interfere with the lawful conduct of that other rested in a difference of opinion upon a question, which the law had not assumed to settle or define.
Take the case at bar. Appellants were observing the laws of the land, and of the unions. They employed union labor and paid union wages. Because they refused to discharge a cook who had been vouched for by the union, but who was delinquent in his dues to it, they are condemned as unfair, they are blacklisted, their place is picketed, their peace is molested, and their business seriously interrupted and impaired. To do these things, is the purpose of the respondents, thus coercing obedience to their demands, upon penalty of *298ruin. This can be as effectually done by the so called “peaceful” method as by violence. In the Jones case, the employer did no more than to peacefully “notify” and “threaten” to withdraw patronage.
Appellants’ offense seems to be that they have refused to make of themselves agents for the collection of dues. The right of the union to compel one of its own members to pay dues may be admitted, but it does not follow that it can compel another to become a party, either directly or indirectly, to its internal controversies, or condemn him by star chamber methods, or by judgments rendered in its secret councils.
Upon such methods, the law, which is no more than the expression of that fairness which should exist between man and man, ought to frown. We have condemned trial and condemnation by the employer; by the same rule we are bound to condemn trial and condemnation by the employee.
The Jones case is a complete answer to the argument put forth in the minority opinion, and emphasizes the fact that neither the employer nor .the laborer can take the law in his own hands; that, if the one comes to this court seeking to restrain the other, he must in turn submit to the same rule when his adversary comes asking for the injunctive processes of the court.
This is but another way of saying that legal principles apply without reference to the calling or occupation of men. In more homely but more expressive phrase, “It is a poor rule that won’t work both ways.”
“To deny the same relief to the employee [employer] under similar circumstances would be a reproach to the law.” Jones v. Leslie, supra.